Citation Nr: 0412641	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-16 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
residuals of traumatic encephalopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from April 1958 to January 
1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran and his representative 
presented testimony at a hearing before the undersigned 
Veterans Law Judge at the RO in October 2003.

This issue is REMANDED to the RO via the Veterans Benefits 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

The veteran contended that the most recent VA examination in 
September 2002 minimized the severity of his psychological 
symptoms.  He argues that the medical reports of record do 
not accurately reflect the nature of his current condition.  
The veteran testified that he continued to be treated at the 
VA medical facility in Akron, Ohio.  He reported constant 
suicidal tendencies and stated that his VA physician recently 
changed his medications so that he might sleep without waking 
up with suicidal ideations.  He also indicated that he 
sometimes spent 6 to 8 weeks at a time alone in a cabin in 
the woods.  He reported that he was last seen in October 2003 
and had appointments approximately every 2 weeks.

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  Accordingly, 
this case is REMANDED for the following.  

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 711, 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should obtain copies of 
pertinent treatment and clinical records 
identified by the veteran to include 
those from the VAMC in Akron from October 
2002 to present, as well as any records 
from the Canton VA facility from 2000 to 
present, and associate them with the 
record.

3.  After completion of number 1 and 2 
above, the veteran should be afforded VA 
psychological and neurological 
examinations to determine the current 
severity of residuals of traumatic 
encephalopathy.  The examination reports 
must contain sufficient clinical 
information so that the Board may address 
each and every criteria to be considered 
under DC 9304 (as in effect from November 
7, 1996).  However, the examiners should 
not assign a numerical rating for this 
disability.  The examiner who conducts 
the psychological evaluation should 
provide a full multiaxial evaluation and 
he/she should also assign a numerical 
score on the Global Assessment of 
Functioning Scale (GAF Scale) with an 
explanation as to its meaning.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior to the 
examinations.  The examiners should state 
that the claims file reviewed in 
conjunction with the examinations.  All 
testing deemed necessary should be 
performed.  All findings should be 
reported in detail.  The veteran is 
hereby notified that failure without good 
cause shown to report for any scheduled 
VA examinations may adversely affect the 
outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2003).

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






